Title: 15th.
From: Adams, John Quincy
To: 


       I called in at Mr. Tufts’s to see Mrs. Shaw this morning. I found old Mr. Carter there. Geneological as usual. I dined at his house, with my friends from Haverhill. He asked me to return to tea: I excused myself. He said that tippling business would be going on, every afternoon at six o’clock; if I would call there, I should be welcome. I returned to the Office but felt so much dis­sipated, that I could not attend with much application. We met this evening at Stacey’s lodgings. Townsend went away just before Sun-set. Lincoln a classmate of Thompson’s, pass’d the evening with us. Though a young preacher, he is not so rigid in his principles as many others are. In the close of the evening we took a walk.
      